Citation Nr: 0117707	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a left great toe 
disability.  

3.  Entitlement to service connection for irritable bowel 
syndrome.  

4.  Entitlement to service connection for essential 
hypertension.  

5.  Entitlement to service connection for a left renal 
calculus.  

6.  The propriety of an initial 10 percent rating assigned 
for a right visual field defect as a postoperative residual 
of a right orbital cavernous hemangioma.

7.  Entitlement to a separate compensable rating for 
postoperative residuals of a right orbital cavernous 
hemangioma consisting of Horner's syndrome. 

8.  The propriety of an initial noncompensable rating for 
maxillary sinusitis.  

9.  The propriety of an initial noncompensable rating for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  


INTRODUCTION

The veteran had active service from June 1977 to August 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the RO 
that, among other things, denied service connection for a 
left knee disability, a left great toe disability, irritable 
bowel syndrome, essential hypertension, and a left renal 
calculus.  The RO granted service connection for residuals of 
a right orbital cavernous hemangioma, consisting of a visual 
field defect in the right eye, which was assigned a 10 
percent rating from September 1, 1999.  The RO also granted 
service connection for maxillary sinusitis and for GERD.  
Noncompensable ratings were assigned for each of these 
disabilities from September 1, 1999.  

Inasmuch as the veteran has disagreed with the initial 
assigned ratings for his residuals of a right orbital 
cavernous hemangioma, maxillary sinusitis, and GERD, the 
Board has characterized the issues involving higher initial 
ratings, currently on appeal, to be as listed on the title 
page of this decision.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

In his September 2000 notice of disagreement, the veteran 
stated that he had Horner's syndrome which was not 
acknowledged by the RO.  The Board has construed this as an 
appeal for a separate compensable rating for Horner's 
syndrome as reflected by issue number seven on the title page 
of this decision.  

For reasons made evident below, the issues of entitlement to 
service connection for a left knee disorder, and a left great 
toe disorder, as well as the issue of the propriety of the 
initial noncompensable rating for GERD will be discussed in 
the remand section of this decision.  


FINDINGS OF FACT

1.  The veteran has irritable bowel syndrome which developed 
during service.  

2.  The veteran has essential hypertension which had its 
onset during service.  

3.  The veteran was hospitalized for treatment of a left 
renal calculus in April 2000, less than one year after his 
discharge from service.  

4.  The veteran's postoperative residuals of a right orbital 
cavernous hemangioma consist in part of inferior nasal 
quadrantanopia, and a central right eye scotoma and an 
insignificant impairment of corrected central visual acuity.  

5.  The veteran's postoperative residuals of a right orbital 
cavernous hemangioma consist in part of Horner's syndrome of 
the right eye with a 2-millimeter ptosis and a constricted 
right pupil, which is minimally disfiguring.  

6.  The veteran's maxillary sinusitis is manifested by 
complaints of several episodes of headache, sinus pain and 
nasal discharge per month with tenderness and a retention 
cyst in one maxillary sinus.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.303(d) (2000).  

2.  The veteran's essential hypertension was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.303(d) (2000).  

3.  A left renal calculus is presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991) Veterans Claims Assistance Act of 2000, Pub. 
Law, No. 106-475 § 4, 114 Stat. 2096 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

4.  A higher initial rating in excess of 10 percent for a 
right visual field defect as a postoperative residual of a 
right cavernous hemangioma is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. Law, No. 106-475 § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.84a, 
Diagnostic Codes 6080, 6081 (2000).  

5.  A separate initial 10 percent rating is warranted for 
postoperative residuals of a right orbital cavernous 
hemangioma consisting of Horner's syndrome.  38 U.S.C.A. 
§ 1155 (West 1991) Veterans Claims Assistance Act of 2000, 
Pub. Law, No. 106-475 § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.84a, 
4.118, Diagnostic Codes 6019, 7800 (2000).  


6.  The criteria for an initial rating of 10 percent, and no 
more, for maxillary sinusitis have been met.  38 U.S.C.A. 
§ 1155 (West 1991) Veterans Claims Assistance Act of 2000, 
Pub. Law, No. 106-475 § 4, 114 Stat. 2096, (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6513 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Irritable Bowel Syndrome,
Essential Hypertension, and Left Renal Calculus

Initially, the Board notes that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  

Although this law was not in effect at the time the 
adjudication of the current claims, the Board's decision 
below in regard to the issues of service connection for 
irritable bowel syndrome, service connection for essential 
hypertension, and service connection for left renal calculus 
renders further development unnecessary in regard to these 
issues.  For this reason, the Board finds no further duty to 
assist in the development of evidence and will proceed to an 
adjudication of these claims.  

Review of the veteran's available service medical records 
reveals no complaints or findings indicative of a left renal 
calculus.  On periodic medical examinations conducted in June 
1981 and August 1986, no pertinent abnormalities were noted 
on the clinical evaluations.  On both of these examinations, 
the veteran's blood pressure was recorded as 110/60.  In 
September 1991, the veteran was hospitalized at a military 
facility for the evaluation of chest pain.  In the course of 
this hospitalization, the veteran's blood pressure was 
recorded as 135/84, 184/96, 120/70, and 144/94.  During the 
hospitalization, it was said that the veteran's blood 
pressure would need to be controlled if it remained elevated.  

During dental treatment in September 1994, the veteran's 
blood pressure was recorded as 132/88.  During further dental 
treatment in March 1995, blood pressure was recorded to be 
133/90.  A blood pressure reading of 151/94 was recorded 
during subsequent dental treatment.  During a coronary 
function study in August 1995, the veteran's blood pressure 
was recorded as 162/94 and 200/80.  During a graded exercise 
test conducted the same day, the veteran's blood pressure was 
recorded as 162/94. 164/90. 172/94, 174/88, 190/80, and 
200/80.  The veteran's post-test blood pressure was recorded 
to be 160/90.  During a cardiology evaluation in August 1997, 
the veteran's blood pressure was 130/90.  

The veteran was hospitalized at a private medical facility in 
January 1997 and underwent a craniotomy for the removal of a 
right orbital hemangioma and he experienced postoperative 
visual changes which were thought to be reflective of 
inferior temporal artery spasm/embolism.  Angiography studies 
showed the carotid and vertebral arteries to be normal. 

On the veteran's April 1999 examination prior to service 
retirement it was noted that the veteran was having a problem 
with loose stools.  The veteran's blood pressure was reported 
to be 144/83.  In the report of medical history, the veteran 
answered yes in regard to kidney stones.  

During a VA general medical examination in January 2000, the 
veteran's blood pressure was recorded as 150/94 sitting, 
160/98 standing, and 160/90 reclining.  The veteran was 
monitoring his blood pressure, but had never taken medication 
for this problem.  The diagnoses of the examination included 
irritable bowel syndrome and vascular hypertension.  

In an April 2000 statement, the veteran reported that he was 
recently admitted to a private medical facility for treatment 
of a left kidney stone.  The record contains a computerized 
document from the medical facility that indicated that the 
veteran was hospitalized at that facility in April 2000 with 
a diagnosis of calculus of the ureter.  A notification to the 
veteran from another private health care provider indicates 
that he was to undergo lithotripsy in late May 2000.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131(West 1991).  Service connection may 
be granted for disability diagnosed after service when the 
evidence indicates that the disorder had its onset during 
service.  38 C.F.R. § 3.303(d) (2000).  A renal calculus may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The Board notes that the veteran's service medical records 
reflect clinical documentation of loose stools on the service 
retirement examination.  Several months after retirement from 
the service there was clinical documentation of irritable 
bowel syndrome on VA examination.  The preponderance of the 
evidence establishes that irritable bowel syndrome developed 
during service.  

The service medical records also contain a number of elevated 
diastolic and systolic blood pressure readings.  These 
records also indicate that the veteran's blood pressure was 
sufficiently elevated at one point that medication for its 
control was under consideration.  A firm diagnosis of 
essential hypertension was rendered on VA medical examination 
in early 2000, less than 6 months after service.  While this 
diagnosis was not based on diastolic readings so elevated as 
to warrant a compensable evaluation under the VA schedular 
criteria for the evaluation of essential hypertension 
(38 C.F.R. § 4.14, Diagnostic Code 7101), such a diagnosis 
made so soon after service discharge, and in conjunction with 
the numerous elevated blood pressure readings demonstrated 
during service, indicates that the veteran's essential 
hypertension had its onset during his period of active 
service.  Therefore, service connection for hypertension is 
warranted on the basis of the current evidence of record.   

While he gave a history of kidney stones on the report of 
medical history on his examination prior to service 
retirement, the veteran's available service medical records 
provide no clinical documentation of any kidney condition, to 
include kidney stones.  However, the Board also notes that 
the post service evidence indicates that the veteran was 
hospitalized at a private facility in April 2000 for the 
treatment of a left renal calculus and underwent lithotripsy 
of this renal calculus in May 2000.  Since this evidence 
demonstrates the presence of a left renal calculus within one 
year of service discharge, the service incurrence of this 
disorder may be presumed.  Therefore service connection for 
renal calculus is also warranted.  


II.  The Propriety of an Initial 10 Percent Rating for
a Right Visual Field Defect as a Postoperative
Residual of a Right Orbital Cavernous Hemangioma

The Board again notes the enactment of the VCAA during the 
pendency of the veteran's appeal.  Because of the change in 
the law brought about by the VCAA, a determination is 
necessary as to the potential for prejudice to the veteran 
were the Board to proceed to consider the merits of the 
veteran's claim in regard to the propriety of the initial 10 
percent rating assigned for a right visual field defect as a 
post operative residual of a right orbital cavernous 
hemangioma.  While it is apparent that the RO has not yet 
considered whether any additional notification or development 
actions are required under the VCAA in regard to this issue, 
the veteran and his representative have been informed of the 
law and regulations governing the assignment of an increased 
initial rating for this disability in the September 2000 
statement of the case.  In addition, the Board notes that 
neither the veteran nor his representative have alleged that 
further evidentiary development is necessary in regard to 
this matter.  The Board therefore concludes that no further 
action by the RO is necessary in regard to this claim under 
the VCAA.  

Disability evaluations are determined by application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran's post operative residuals of a right orbital 
cavernous hemangioma consisting of a visual field defect in 
the right eye has been assigned a 10 percent rating under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6080.  Such 
a rating is assigned for a unilateral loss of visual field in 
the nasal half.  To warrant a 20 percent rating for a visual 
field defect in one eye there would have to be concentric 
contraction of the visual field to 15 degrees, but not to 5 
degrees.  Under Diagnostic Code 6080, a 30 percent rating is 
assigned if there is homonymous hemianopsia or if there is 
concentric contraction of the visual field in one eye to 5 
degrees.  

A review of the veteran's recent VA eye examination conducted 
in February 2000 indicates that the veteran had surgery in 
January 1997 for the removal of a right cavernous hemangioma.  
He was reported to have a right inferior nasal quadrant 
defect, (quadrantanopia) as well as a central scotoma.  The 
clinical findings reported on this examination indicate that 
the veteran's visual field defect in the right eye does not 
involve the entire nasal half of the visual field.  Only the 
lower portion of the nasal half is restricted.  In any event, 
the Board concurs with the 10 percent rating currently 
assigned for the veteran's field defect in the right eye by 
the RO.  An increase in this rating is not warranted since 
visual field contraction to 15 degrees is not shown.  The 
Board also notes that the VA examination of February 2000 
found a central scotoma as a residual of the veteran's right 
orbital cavernous hemangioma.  While a minimum 10 percent 
rating is assignable for a unilateral central scotoma under 
the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6081, 
the regulatory note following this diagnostic code prohibits 
combining a rating for central scotoma with any other rating 
for visual impairment.  Therefore a rating in excess of 10 
percent for a right visual field defect as a postoperative 
residual of a right orbital cavernous hemangioma is not 
warranted.  

The record also shows that the veteran's service connected 
visual field defect as a postoperative residual of a right 
orbital cavernous hemangioma has been at this approximate 
level of severity during the entire pendency of this appeal.  
See Fenderson v. West, supra.


III.  A Separate, Compensable Rating for Postoperative
 Residuals of a Right Orbital Cavernous Hemangioma,
Consisting of Horner's Syndrome

While it is apparent that the RO has not yet considered 
whether any additional notification or development actions 
are required under the VCAA in regard to this issue, the 
Board notes that the evidence of record at present is 
completely adequate to ascertain the current severity of the 
veteran's right Horner's syndrome and the veteran has 
expressed his contentions regarding this disability in his 
statement of September 2000.  The Board therefore concludes 
that no further action by the RO is necessary in regard to 
this particular claim under the VCAA.  

Review of the service medical records indicates that after an 
eye consultation given in connection with the veteran's 
service retirement examination, the diagnoses included 
Horner's syndrome of the right eye.  During the veteran's 
February 2000 VA eye examination, evaluation of the pupils of 
the eyes revealed Horner's syndrome in the right eye with 2 
millimeters of ptosis and a constricted pupil.  The diagnoses 
included right Horner's pupil secondary to cavernous 
hemangioma.  It is therefore obvious that the veteran's 
service connected postoperative residuals of right orbital 
cavernous hemangioma include Horner's syndrome in the right 
eye.  Horner's syndrome is manifested primarily by sinking in 
of the eyeball, ptosis of the upper eyelid, slight elevation 
of the lower eyelid, constriction of the pupil, narrowing of 
the palpebral fissure, anhidrosis, and flushing of the 
affected side of the face.  (See Dorland's Illustrated 
Medical Dictionary, 1521 (25th edition, 1974)).  

During the February 2000 examination, the veteran's near 
visual acuity in the right eye was 20/200, corrected to 
20/60.  The veteran's distant visual acuity was 20/200 in the 
right eye, corrected to 20/40.  The veteran's uncorrected 
near visual acuity in his left eye was 20/40, corrected to 
20/20.  The veteran's uncorrected distant visual acuity in 
the left eye 20/20, corrected to 20/20.  

Under the provisions of 38 C.F.R. § 4.75 (2000), ratings for 
visual acuity are based on the best correctable distant 
visual acuity in the service connected eye.  The Board notes 
that service connection is not in effect for any left eye 
disability.  Since that is the case, and since the veteran 
obviously is not blind in either eye, a rating for loss of 
visual acuity in the right eye may not consider visual 
impairment, if any, in the left eye.  38 C.F.R. § 3.383(a) 
(2000).  The corrected central visual acuity noted in the 
right eye on his February 2000 VA eye examination does not 
warrant a 10 percent rating under the schedular criteria of 
38 C.F.R. § 4.84a, Diagnostic Code 6079.  However, under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6019, 
unilateral ptosis may also be rated by analogy under 
38 C.F.R. § 4.118, Diagnostic Code 7800 on the basis of 
facial disfigurement.  It is apparent from the findings that 
the veteran's ptosis and constricted pupil due to Horner's 
syndrome in the right eye results in a minimal degree of 
disfigurement.  Such a degree of disfigurement warrants a 10 
percent rating under Diagnostic Code 7800.  A facial scar 
which is to any degree disfiguring is considered moderate.  
The analogy would apply to any other service connected facial 
disfigurement.  Since severe disfigurement due to the 
veteran's right eye Horner's syndrome is not shown, a 30 
percent rating under Diagnostic Code 7800 is not for 
application.  

The record also shows that the veteran's service connected 
postoperative residual of a right orbital cavernous 
hemangioma consisting of Horner's syndrome has been at this 
approximate level of severity during the entire pendency of 
this appeal.  See Fenderson v. West, supra.


IV.  Entitlement to a Compensable Rating for Maxillary 
Sinusitis

In regard to the recent enactment of the VCAA, the Board 
again notes that, while it is apparent that the RO has not 
yet considered whether any additional notification or 
development actions are required under the VCAA in regard to 
this issue, the veteran and his representative have been 
informed of the law and regulations governing the assignment 
of a compensable rating for maxillary sinusitis in the 
September 2000 statement of the case.  In addition, the Board 
notes that neither the veteran nor his representative have 
alleged that further evidentiary development is necessary in 
regard to the issue currently on appeal.  In this regard, the 
Board also notes that the veteran is a physician and the 
record indicates that he self-treats his sinusitis.  The 
Board therefore concludes that no further action by the RO is 
necessary in regard to this claim under the VCAA.  The Board 
will therefore proceed to consider the veteran's claim for a 
compensable rating for maxillary sinusitis on the merits.  

On VA general medical examination in January 2000, the 
veteran reported that he was found to have a retention cyst 
in his left maxillary sinus, although he reported that his 
current problem was with his right maxillary sinus.  He 
reported intermittent headaches due to sinusitis.  It was 
also reported that he took Extra Strength Tylenol and an 
antihistamine about once a week.  On evaluation, tenderness 
in the right maxillary sinus was reported.  Otherwise the 
examination was normal.  The diagnosis was chronic sinusitis 
with retention cyst of the maxillary sinus.  

In a statement received in September 2000, the veteran said 
that he had at least 3 episodes of pain, headaches, and 
purulent discharge a month due to sinusitis.  He also said 
that he regularly required antihistamines and analgesics.  
The veteran also reported that he required antibiotics at 
least twice a year.  He also said that his retention cyst in 
the maxillary sinus resulted in headaches and pain.  

Disability evaluations are determined by application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran is currently in receipt of a noncompensable (0) 
percent disability evaluation under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6513.  Under the provisions 
of this diagnostic code, a zero percent rating is assigned 
for maxillary sinusitis detected only by x-ray.  A 10 percent 
rating is assigned for maxillary sinusitis if there are one 
or two incapacitating episodes of sinusitis a year requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 3 
to 6 non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is assigned for maxillary 
sinusitis if there are 3 or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than 6 non-incapacitating 
episodes a year characterized by headaches, pain, and 
purulent discharge or crusting.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation shall be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating shall 
be assigned.  38 C.F.R. § 4.7.

On the veteran's January 2000 VA general medical examination, 
he reported intermittent headaches due to sinusitis and he 
reported taking Extra Strength Tylenol and an antihistamine 
about once a week.  Evaluation revealed tenderness in the 
right maxillary sinus and the evidence of record also shows 
that the veteran has a retention cyst in his left maxillary 
sinus.  Subsequent to the January 2000 VA examination, the 
veteran reported having at least 3 episodes of pain, 
headaches, and purulent discharge a month due to sinusitis.  
He also said that he regularly required antihistamines and 
analgesics.  Symptomatology of this extent more nearly 
approximates the level of disability warranting a 10 percent 
rating for sinusitis than it is reflective of the 
symptomatology warranting the noncompensable rating currently 
assigned for the veteran's sinusitis.  However, the evidence 
does not contain clinical findings showing that the veteran 
has symptoms resulting in 3 or more incapacitating episodes 
of sinusitis per year or more than 6 non-incapacitating 
episodes of headaches, pain, purulent discharge or crusting a 
year due to sinusitis.  Therefore a 30 percent rating for 
sinusitis is not warranted.  The record also shows that the 
veteran's service connected sinusitis has been at this 
approximate level of severity during the entire pendency of 
this appeal.  See Fenderson v. West, supra.



ORDER

Service connection for irritable bowel syndrome is granted.  

Service connection for essential hypertension is granted.  

Service connection for a left renal calculus is granted.  

An initial rating in excess of 10 percent for a right visual 
field defect as a postoperative residual of a right orbital 
cavernous hemangioma is denied.  

A separate, compensable rating of 10 percent Horner's 
syndrome in the right eye as a residual of a postoperative 
right orbital cavernous hemangioma is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.   

An initial 10 percent rating for service connected maxillary 
sinusitis is granted, subject to the law and regulations 
governing the payment of monetary benefits.  


REMAND

As noted earlier in this decision, recent legislation, VCAA, 
has imposed additional obligations on VA to ensure that 
assistance is provided to the veteran in developing evidence 
essential to his claim.  The RO should also ensure that all 
development requested below has been undertaken, and ensure 
that all development and notification requirements are in 
compliance with VCAA.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision in regard to the issues of 
entitlement to service connection for a left knee disorder, 
and a left great toe disability, as well as the issue of an 
increased initial rating for GERD that are currently on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992).  

In regard to the veteran's claims for service connection for 
a left knee disability and a left great toe disability, the 
Board notes that a review of the record indicates that most 
of the veteran's service medical records are unavailable.  In 
this regard, the veteran has indicated that his records from 
1977 to January 1997 were lost by the Medical Records 
Division at Walter Reed Army Medical Center.  There is a 
clinical record of treatment in February 1997 at the Walter 
Reed Army Medical Center for swelling in the left knee that 
was assessed as prepatellar bursitis.  He was treated with 
medication and ice.  In April 1998 and April 1999, the 
veteran was assigned limited physical profiles due to what 
was diagnosed as left knee arthritis.  The available service 
medical records contain no complaints or findings regarding 
the veteran's left great toe, and no abnormalities regarding 
the left knee or left great toe were noted on his April 1999 
examination prior to service retirement.  

During a January 2000 VA general medical examination, the 
veteran gave a history of migratory pain that affected 
multiple joints, including his knees and his left great toe.  
He also reported that his uric acid was between 9 and 11 
during service.  On musculoskeletal evaluation, the veteran's 
feet were described as normal, but crepitus was reported in 
the knees.  Although it does not appear from the record that 
appropriate lab studies or x-rays were performed in 
connection with this examination, the diagnoses of the 
examination included migratory arthritis, most likely gout.  
Bilateral knee crepitus was also diagnosed after the 
examination.  

On a subsequent VA orthopedic examination in March 2000, the 
veteran reported a similar history as earlier.  The examiner 
reviewed the veteran's available medical records and 
confirmed that the veteran had had elevated uric acid levels 
during service.  The examiner also noted the veteran's 
February 1997 inservice treatment for left knee complaints.  
During the examination, it was noted that the veteran had no 
current pain, discomfort, or instability in his left knee.  
The veteran did complain of pain in his left great toe that 
had persisted for the previous 5 years.  A physical 
examination of the knees and left toe was unremarkable.  
Specifically, there was no finding of knee crepitus reported.  
An x-ray of the left foot showed no abnormality of the left 
great toe.  An X-ray of the left knee was not performed.  
Also, it does not appear that any laboratory studies were 
performed in connection with this examination.  The diagnoses 
of the examination included left great toe pain with no loss 
of motion and intermittent knee pain in the service.  No 
diagnosis of gout was rendered.  

The Board notes that the claims file contains no indication 
that the RO has ever requested a thorough search for all of 
the veteran's available service medical records.  Such a 
search must therefore be conducted for the veteran's service 
medical records that complies with the precedent decision of 
the United States Court of Appeals for Veterans Claims in 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In addition, 
given the somewhat contradictory findings regarding the 
veteran's left great toe and left knee reported on the VA 
examinations conducted in January and March 2000, the Board 
believes that a further VA orthopedic examination of the 
veteran's left toe and left knee should be conducted to 
determine the nature and etiology of the disability affecting 
these joints.  

In regard to the veteran's claim regarding the propriety of 
the initial noncompensable rating for his service connected 
GERD, the Board notes that the veteran has been assigned a 
zero percent rating for this disability under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under the 
criteria of this diagnostic code, a 60 percent rating shall 
be assigned if there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is assigned under Diagnostic 
Code 7346 if there is persistently recurrent epigastric 
disease with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
under Diagnostic Code 7346 is assigned with two or more of 
the above symptoms of less severity.  

On the veteran's VA general medical examination in January 
2000, it was noted that he had a history of chest pain during 
service, but after a negative heart catheterization in 1991, 
it was concluded that he had GERD.  It was noted that he had 
never had an endoscopy.  The veteran was said to have 
continuing substernal burning that was controlled with 
medication.  The veteran was said to have indicated that his 
symptoms of GERD were well controlled.  No pertinent findings 
were reported on the clinical evaluation, but the diagnoses 
on the examination included esophageal reflux that is 
relieved by Carafate and Pepcid.  It does not appear that any 
hematology studies were conducted in regard to this 
examination, although it was reported that the veteran's 
stool was guaiac negative.  

In a statement received in September 2000, the veteran said 
that he had frequent pyrosis and dysphagia that requires the 
use of H2 blockers, and other medications.  This statement 
indicates that the veteran's symptoms of GERD may have 
increased in severity since his January 2000 VA medical 
examination and the Board believes that a further VA 
examination is necessary to evaluate the current severity of 
this disability.  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should have a records 
development specialist contact the 
National Personnel Records Center and the 
Walter Reed Army Medical Center and 
request that those facilities conduct a 
comprehensive search for the veteran's 
service medical records.  The records 
development specialist should report to 
the RO regarding what that search 
consisted of.  If, after a comprehensive 
search has been conducted, the veteran's 
missing service medical records are not 
obtained, the RO should provide a report 
for the claims folder that describes how 
the veteran's service medical records 
were maintained, why the search that was 
undertaken constituted a reasonably 
exhaustive search, and why further 
efforts are not justified.  Dixon, supra.  
All records obtained should be associated 
with the claims folder.  

2.  The veteran should be asked to 
provide the names and addresses of all 
health care providers, both VA and non 
VA, who have treated him at any time 
since his service discharge for GERD, a 
left knee disability, and a left great 
toe disability.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting the veteran's treatment.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology his left knee and 
left great toe disabilities.  Any special 
studies, including x-rays of the left 
knee and left foot and any laboratory 
tests deemed necessary should be 
performed and all pertinent findings 
reported in detail.  The claims folder, 
to include a copy of this remand, must be 
made available to the examining physician 
so that the pertinent clinical records 
may be reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination report.  
At the conclusion of the examination, and 
after a careful review of the record, the 
examiner should render his medical 
opinion in regard to the following 
questions: (a) is it at least as likely 
as not that any left knee disability 
diagnosed on the examination had its 
onset during service or was otherwise 
related to service and; (b) is it at 
least as likely as not that any left 
great toe disability diagnosed on the 
examination had its onset during service 
or was otherwise related to service; (c) 
if gout or any other form of arthritis is 
diagnosed in the left knee or left great 
toe, is it at least as likely as not that 
such disorder was manifested in the first 
post service year.  

4.  The veteran should be afforded a VA 
examination by a gastroenterologist to 
determine the current severity of his 
GERD. Any necessary and appropriate 
special studies, including laboratory 
tests, should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder, to include a 
copy of this remand, must be made 
available to the examining physician so 
that the pertinent clinical records may 
be reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination report.  
The examining physician should comment as 
to whether the veteran's GERD causes 
persistent and recurrent epigastric 
distress with dysphagia, pyrosis and 
regurgitation; substernal, arm, or 
shoulder pain; vomiting; material weight 
loss and hematemesis; and melena with 
moderate anemia.  In this regard, the 
examiner should also state whether the 
veteran's GERD causes considerable or 
severe impairment of health.  

5.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

6.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims regarding the propriety 
of the initial rating for GERD, service 
connection for a left great toe 
disability, and service connection for 
left knee disability.  The RO should also 
consider whether staged ratings for the 
veteran's GERD are appropriate in light 
of the recent decision in Fenderson v. 
West, supra.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  

7.  If any of the benefits sought by the 
veteran remain denied, he and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence, comply with 
precedent decisions of the Court and to comply with the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



